Detailed Action 
           Stats of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Claims 1-13 are rejected.
This Action is Non-Final.
                                                 Claim Objections
Claim 8 objected to because of the following informalities: Claim 8 on the second limitation lines 1 and 2 comprises “…the cascade extension devices according to claim 4, wherein an input terminal …” has to be corrected as “…the cascade extension devices, wherein an input terminal …” . Appropriate correction is required.
                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Pub. No: 20110153888 A1) in view of Nishio et al.(US Patent Application Pub. No: 20030088423 A1). 
        As per claim 1, Sun teaches a cascade extension device [Fig.1, a cascade-able serial bus device 100.], comprising: 
        an extension device input terminal configured to receive a data packet [Fig.1,paragraph 0011;0023, The first connection interface 110 is coupled to a bus interface or a slot 12 of the host device 10 for receiving commands/data from or transmitting data to the host device 10.]; 
        a control module connected to the extension device input terminal [paragraphs 0023-0024, The interface control unit 120 is coupled to the bypassing module 130, the functional module 140 and the bus interface (e.g. the serial clock signal line SCK and data lines DATA_I/MISO and DATA_O/MOSI shown in FIG. 1) for receiving data sent by the host device 10 via the bus interface,…]; 
       an extension device output terminal [Fig.1; paragraphs 0028-0029,The chip selection line CS of the first connection interface 210 is coupled to an output end of the bypassing module 130 of the serial bus device 100.].
      Sun does not explicitly disclose a control module comprising a decoding unit and a judgment unit, wherein the decoding unit decodes the data packet; and 
      wherein when the judgment unit judges that a command of the decoded data packet is received for a first time, the judgment unit executes the command, and when the judgment unit judges that the command of the decoded data packet is not received for the first time, the judgment unit sends the data packet to another cascade extension device through the extension device output terminal.  
      Nishio discloses a control module comprising a decoding unit [Figs.1&2, The decoding device 400],  and a judgment unit [Figs.1&2, a judging unit 137], wherein the decoding unit decodes the data packet [Figs.1&2;paragraph 0070,The first decoding unit 221 receives the first encoded signal, that is, Huffman-encoded data in the stream format, decodes it into quantized data, and outputs the quantized data]; and 
      wherein when the judgment unit judges that a command of the decoded data packet is received for a first time, the judgment unit executes the command [Abstract, paragraphs 0022-0023, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….], and when the judgment unit judges that the command of the decoded data packet is not received for the first time, the judgment unit sends the data packet to another cascade extension device through the extension device output terminal [paragraphs 0022-0023;0187,  The second decoding unit 253 receives the second encoded signal from the stream input unit 260, decodes it into quantized data composed of the ten samples produced from ten sample of spectral data that immediately precede and follow spectral data of the highest absolute value. The second decoding unit 253 then outputs the quantized data to the second dequantizing unit 254.]. 
      It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Nishio 's method of encoding and decoding digital audio data into Sun’s Cascade-able serial bus device for coupling between host device and secondary serial bus device for the benefit of reproduces high quality sound without increasing amount of encoded data (Nishio,[0018]) to obtain the invention as specified in claim 1.

       As per claim 2, Sun and Nishio teach all the limitations of claim 1 above, where Nishio further teaches, the cascade extension device, wherein when the judgment unit judges that the command is not comprised in the decoded data packet [Nishio, Figs.1&2; paragraph 0070,The first decoding unit 221 receives the first encoded signal, that is, Huffman-encoded data in the stream format, decodes it into quantized data, and outputs the quantized data], the judgment unit sends the data packet to another cascade extension device through the extension device output terminal [Nishio,Figs.1&2;paragraph 0070,The first decoding unit 221 receives the first encoded signal, that is, Huffman-encoded data in the stream format, decodes it into quantized data, and outputs the quantized data].  

        As per claim 3, Sun and Nishio teach all the limitations of claim 1 above, where Nishio teaches, the cascade extension device, further comprising a counter, wherein when the extension device input terminal receives the data packet, the counter begins counting, and when the counter reaches a preset value, the counter is reset and the judgment unit considers the command of the decoded data packet to be received for the first time [Nishio ,Abstract, paragraphs 0022-0023;0070, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….] .  

        As per claim 4, Sun and Nishio teach all the limitations of claim 1 above, where Sun and Nishio teach, the cascade extension device, further comprising: a buffer module connected to the control module and the extension device input terminal, wherein the data packet is temporarily stored in the buffer module [Sun, paragraphs 0023-0024; 0027,…, the functional module 140 and the functional module 240 may be used to perform the same function such as both are storage devices for performing data storage function. In another embodiment, the functional module 140 and the functional module 240 may be devices that perform different functions, such as the functional module 140 may perform a first function (e.g. a data storage function) while the functional module 240 may perform a second function (e.g. an I/O function such as a GPS function, a WiFi function or the like).]; 
        a storage module connected to the control module and the buffer module and configured to store a functional program and read data of an application device [Sun, paragraphs 0023-0024; 0027,…, the functional module 140 and the functional module 240 may be used to perform the same function such as both are storage devices for performing data storage function. In another embodiment, the functional module 140 and the functional module 240 may be devices that perform different functions, such as the functional module 140 may perform a first function (e.g. a data storage function) while the functional module 240 may perform a second function (e.g. an I/O function such as a GPS function, a WiFi function or the like).]; and 
        a selecting output module connected to the control module, the buffer module, and the storage module and configured to receive the read data or the data packet [Sun, paragraphs 0023-0024; 0027,…, the functional module 140 and the functional module 240 may be used to perform the same function such as both are storage devices for performing data storage function. In another embodiment, the functional module 140 and the functional module 240 may be devices that perform different functions, such as the functional module 140 may perform a first function (e.g. a data storage function) while the functional module 240 may perform a second function (e.g. an I/O function such as a GPS function, a WiFi function or the like).]; 
        wherein the extension device output terminal is connected to the selecting output module and configured to output the read data or the data packet [Sun,Fig.1; paragraphs 0028-0029,The chip selection line CS of the first connection interface 210 is coupled to an output end of the bypassing module 130 of the serial bus device 100.]; 
       wherein when the judgment unit judges that the command of the decoded data packet is a write command, the control module writes decoded data into the functional program, and when the judgment unit judges that the command of the decoded data packet is a read command, the control module outputs the read data to the selecting output module, and when the judgment unit judges that the command of the decoded data packet is not received for the first time, the command is considered to be a bypass command, and the judgment unit sends the data packet to another cascade extension device through the extension device output terminal [Nishio ,Abstract, paragraphs 0022-0023;0070, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….].  

       As per claim 5, Sun and Nishio teach all the limitations of claim 4 above, where Nishio teaches, the cascade extension device, wherein the data packet comprises a command code, and the judgment unit reads the command code to judge that the data packet is the write command or the read command [Nishio ,Abstract, paragraphs 0022-0023;0070, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….].  

       As per claim 6, Sun and Nishio teach all the limitations of claim 5 above, where Nishio teaches, the cascade extension device, wherein when the command code read by the judgment unit is the same as the command code of a previous data packet, the data packet is judged to be the bypass command [Nishio ,Abstract, paragraphs 0022-0023;0070, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….]. 

       As per claim 7, Sun and Nishio teach all the limitations of claim 4 above, where Nishio teaches, the cascade extension device, wherein the control module comprises a counter and the judgment unit reads a count value of the counter to judge that the data packet is the write command, the read command, or the bypass command [Nishio ,Abstract, paragraphs 0022-0023;0070, a judging unit (137) operable to compare the windows with one another to judge whether there is a similarity of a predetermined degree and to replace a high frequency part of a first window….].  

      As per claims 8-13, claims 7-13 are rejected in accordance to the same rational and reasoning as the above claims 1-8, wherein claims 8-13 are the system claims  for the device  of claims 1-8.

                                     Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       YAMAGUCHI et al. (US Patent Application Pub. No: 20160150239 A1) teaches an encoding device includes a processor configured to execute a process. YAMAGUCHI discloses the process includes: first calculating, based on a first system rate for encoding data and transmitting the encoded data to a terminal and a second system rate representing a rate for reproducing the data at the terminal, a decoder storage time during which the encoded data received by the terminal is stored; and adding information of the decoder storage time to the encoded data and transmitting the encoded data added with the information to the terminal.
       MIYASHITA (US Patent Application Pub. No: 20130254632 A1) teaches a decoding device is provided for decoding received data which is coded based on low-density parity-check code. MIYASHITA discloses the decoding device includes a variable node operation unit, a check node operation unit, and a circuit in the transmission path between the two units; and the variable node operation unit generates secondary probability information based on primary probability information and the coded data. MIYASHITA suggests the check node operation unit generates the primary probability information based on the secondary probability information. MIYASHITA further discloses  the circuit transmits the primary probability information and the secondary probability information between the variable node operation unit and the check node operation unit; in addition, at least one of the primary probability information and the secondary probability information transmitted via the transmission path is represented by a time signal.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181